Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD

Civil Remedies Division

Larry Franklin Horton,
Petitioner
Vv.
The Inspector General.
Docket No. C-10-188
Decision No. CR2119

Date: April 23, 2010

DECISION

The hearing request of Petitioner, Larry Franklin Horton, is dismissed pursuant to 42
C.F.R. § 1005.2(e)(3) for abandonment.

I. Background

The Inspector General for the Department of Health and Human Services (the I.G.)
notified Petitioner by letter, dated September 30, 2009, that he was excluded from
participation in Medicare, Medicaid, and all federal health care programs for the
minimum statutory period of 5 years pursuant to section 1128(a)(1) of the Social Security
Act (Act). The basis cited for Petitioner’s exclusion was his conviction in the United
States District Court, District of South Carolina, of a criminal offense related to the
delivery of an item or service under Medicare or a state health care program.
Petitioner timely requested a hearing by letter dated November 20, 2009. The case was
assigned to me for hearing and decision on December 4, 2009. I convened a prehearing
conference by telephone on January 5, 2010, the substance of which is memorialized in
my January 6, 2010 Prehearing Conference Order and Schedule for Filing Briefs and
Documentary Evidence (Prehearing Order). Petitioner waived his right to representation
and to an oral hearing during the prehearing conference.

On February 3, 2010, the LG. filed a brief in support of Petitioner’s exclusion with LG.
exhibits 1 through 4. Pursuant to the Prehearing Order, Petitioner’s brief and supporting
exhibits were due to be filed not later than March 8, 2010. No filing has been received
from Petitioner. On March 18, 2010, the staff attorney assisting me in this matter, Ms.
Sapper, emailed Petitioner to inquire as to the status of his submission. Petitioner has not
responded to the email. Also, on March 18, 2010, Ms. Sapper telephoned Petitioner.
However, Petitioner did not answer the telephone, and there was no answering machine
upon which to leave a message. On March 23, 2010, Ms. Sapper again telephoned
Petitioner, but there was no answer by Petitioner and no answering machine.

On March 26, 2010, I issued an order for Petitioner to show cause not later than April 2,
2010, why his request for hearing should not be dismissed for abandonment pursuant to
42 C.F.R. § 1005.2(e)(3), or as a sanction pursuant to 42 C.F.R. § 1005.14, for violation
of the Prehearing Order. No filing has been received from Petitioner as of the date of this
decision.

IL. Discussion
A. Issue

Whether Petitioner’s request for hearing must be dismissed?
B. Law

An Administrative Law Judge (ALJ) is required to dismiss a request for hearing when a
petitioner has abandoned his or her hearing request. 42 C.F.R. § 1005.2(e)(3).

An ALJ may sanction a party to an action for failure to comply with an order. An
authorized sanction is dismissal of the action. 42 C.F.R. § 1005.14.

C. Findings of Fact, Conclusions of Law, and Analysis

Petitioner has failed to respond to the CMS brief in support of exclusion. Petitioner has
also failed to respond to the Order to Show Cause. I find that Petitioner has abandoned
his request for a hearing. Accordingly, I conclude that dismissal is required by 42 C.F.R.
§ 1005.2(e)(3).
II. Conclusion

For the foregoing reasons, Petitioner’s request for hearing is dismissed.

/s/

Keith W. Sickendick
Administrative Law Judge
